Wade, C. J.
1. It does not appear that the trial judge in refusing to grant the motion for a continuance abused the broad discretion vested in him by law.
2. A fair interpretation of the recitals in the bill of exceptions compels the conclusion that the affidavit which the court declined to allow the defendant to attach to his amended motion for a new trial was not oSered at the time the motion for a continuance was made, and therefore the court did not err in rejecting it. Southern Ry. Co. v. Brock, 132 Ga. 858 (64 S. E. 1083).
*521Decided September 15, 1916.
Complaint; from city court of Cartersville — Judge Moon. October 27, 1915.
W. T. Townsend, for plaintiff in error.
Finley & Henson, contra.
3. The evidence sufficiently supported the verdict, and there was no error in overruling the motion for a new trial. Jtidgment affirmed.